Title: To George Washington from Vice Admiral d’Estaing, 29 September 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir
            Boston Road 29th September 1778.
          
          I have received the letter which Your Excellency did me the honor to write, the 20th September with the confirmation of what was contained in the Letter with which you honored me on the 19th. the details by which I took the liberty of submitting my ideas to your judgement appeared to me, to include all that was to be said upon the different subjects.
          The Arrival of new Troops at Halifax seems contrary to all political reasoning, which demonstrates the physical impossibility of Englands sufficing alone to the maintenance of one Army in America and another in Europe—but the theory of Ministerial Measures in England 
            
            
            
            has been so long in opposition to ordinary calculations, that we must not be surprised at any thing—I should not be so at learning by the first conveyance that Marshal de Broglie has established his Head Quarters on the banks of the haughty Thames.
          Perhaps likewise this new and almost incredible transportation of three Regiments, has no other object than that of concealing the total Recall of the other Troops—and that the North is all that England pretends hence forward to hold on the Continent of America—or perhaps lastly, her views in the West Indias have made this new effort necessary—and that Lord North means to keep the promise which he has made of attacking, at a proper time.
          The bad condition of the Crews of Birons Squadron—is a circumstance which it is infinitely interesting to scrutinise—I entreat Your Excellency to endeavour to give me some assurance of a matter which Spies are very capable of discovering—but which they are always apt to exaggerate.
          A nephew of Admiral Gambiers taken in the Thunder Bomb-Ketch, will facilitate I believe an exchange of prisoners—which will be executed if possible, by the common way of New London. Thus the kind interposition of Your Excellency which I had taken the liberty to request will not now be necessary—any farther than to cause the Small number of English which we deposited at Philadelphia to be conducted to N. York—I will have the honor to give you an account of the Convention which shall have been made on this Subject between Admiral Gambier and myself.
          The Marquis de la fayette is gone to make his court to you—he is one of those few who can describe the Sentiments with which they are penetrated—he gave me a proof of it in expressing himself with regard to you—how much shall I be indebted to him, if he employs this precious Talent in my favour—and if you accept a homage which all the world renders you—but which I take the liberty of offering you with as much earnestness as the most zealous American. I have the honor to be respectfully Your Excellencys most obedt & most hble Servt.
        